DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20200101968 A1).
	Regarding claim 1, Kim teaches 
A vehicle control device comprising: 
a recognizer configured to recognize a surrounding situation of a vehicle based on an output of an on-board sensor; See FIG. 1, Image Obtaining Device 200 and Sensing Module 300 and [0059]-[0061].
an interruption vehicle specifier configured to specify an interruption vehicle attempting to interrupt a travel lane from a lateral side of the travel lane in which there is the vehicle based on a recognition result of the recognizer; and See FIG. 1 Processor 130 and [0059] where the processor 130 may determine the possibility of a nearby vehicle cutting in 
a driving controller configured to control at least one of an acceleration or deceleration speed or steering of the vehicle based on a position of the specified interruption vehicle, See FIG. 1, vehicle control apparatus 100 which includes a drive device 500 and braking device 600. See [0111] where, in the second cut-in step, the vehicle control apparatus performs the inter-vehicle distance control. Here, the second cut-in step occurs when the nearby vehicle begins to cut-in front of the own vehicle 10.
wherein the recognizer recognizes an angle formed between a standard direction and a direction which is a direction of a vehicle body derived based on the output of the on-board sensor and is a direction of a vehicle body of another vehicle on a lateral side of the vehicle, and See FIG. 2 angles θL and θR. 

    PNG
    media_image1.png
    484
    475
    media_image1.png
    Greyscale

wherein the interruption vehicle specifier specifies the other vehicle as the interruption vehicle based on the angle recognized by the recognizer. See FIG. 4 case 1 and [0088] where the vehicle control apparatus 100 may determine the other vehicle as an interruption vehicle based on a direction angle of the nearby vehicle 20 in the side lane is directed toward the present lane.

Regarding claim 4, Kim teaches the vehicle control device according to claim 1, wherein the recognizer recognizes the angle based on a direction binding a first point which is inside the other vehicle and a second point which is in front of the first 10point of the vehicle and is in an outer edge of the vehicle. See FIG. 2 where the angles θL and θR are recognized. The first point is located inside the other vehicle and the second point is located on the outer edge of the front of the vehicle.

Regarding claim 5, Kim teaches the vehicle control device according to claim 1, wherein the standard direction is an extension direction of a travel lane in which there is the vehicle. See FIG. 2 where the standard direction is an extension of the travel lane where the own vehicle 10 is located.

Regarding claim 6, Kim teaches the vehicle control device according to claim 1, 
wherein the interruption vehicle specifier performs specifying the other vehicle as the interruption vehicle as a specifying process of a first stage based on the angle recognized by the recognizer and See FIG. 2 angles θL and θR.
performs specifying the other vehicle as the interruption vehicle as a specifying process of a second stage when the other vehicle enters a prohibition range in front of the vehicle, and See FIG. 4 and [0072]-[0078] where case 1-3 illustrate different cut-in determination criteria. In phase 2 of case 1, the nearby vehicle 20 does not exceed the lane of the host vehicle, and in phase 3, the nearby vehicle crosses into the lane, in front of the own vehicle 10.
wherein the driving controller causes a degree of control corresponding to the interruption vehicle to be larger with regard to the specified other vehicle when the other vehicle is specified as the interruption vehicle through the specifying process of the second stage than when the other vehicle is specified as the interruption vehicle through the specifying process of the first stage. See [0068]; [0072]-[0078]; and Tables 3 and 4 where the vehicle control apparatus 100 may perform a warning in the first and second cut-in steps. Also see [0088]-[0089] where, in phase 2 of the case 1, the first cut-in step may be defined as a step in which the inter-vehicle distance control is not performed while the cut-in possibility is high, and the second cut-in step may be defined as a step in which the cut-in possibility is high and the inter-vehicle distance control is performed. In this case, the degree of control corresponding to the interruption vehicle is larger during the specifying process of the second step (or stage) compared to that of the first step.

Regarding claim 7, Kim teaches the vehicle control device according to claim 6, wherein the driving controller does not launch the vehicle when the other vehicle is specified as the interruption vehicle through the specifying process of the second stage and the vehicle is stopping. See where inter-vehicle distance control is performed and therefore the vehicle is not launched and instead the vehicle is decelerated.

Regarding claim 8, Kim teaches the vehicle control device according to claim 6, wherein the interruption vehicle specifier sets the prohibition range based on a travel environment of the vehicle. See FIG. 4 and [0075] where in phase 2 and 3, the cut-in of the nearby vehicle is in progress when the nearby vehicle crosses into the lane of the own vehicle 10, which is in the travel environment of the vehicle.

Regarding claim 9, Kim teaches the vehicle control device according to claim 6, wherein the interruption vehicle specifier sets the prohibition range using an area occupied by a lane as a standard. See FIG. 2 & 4 and [0075] where the prohibition range is the area located in front of the vehicle 10. The vehicle 10 is located inside of a lane.

Regarding claim 10, Kim teaches the vehicle control device according to claim 6, wherein the interruption vehicle specifier lengthens a length of the prohibition range as a vehicle length of the interruption vehicle is longer. See [0004] where inter-vehicle distance control systems are well known in the art to keep the host vehicle at a predefined distance from a preceding vehicle in front of the host vehicle. Therefore, the longer the vehicle length of the interruption vehicle is, the more distance will be maintained in front of the host vehicle (prohibition range).

a vehicle control device comprising: 
a recognizer configured to recognize a surrounding situation of a vehicle based on an output of an on-board sensor; See FIG. 1, Image Obtaining Device 200 and Sensing Module 300 and [0059]-[0061].
an interruption vehicle specifier configured to specify an interruption vehicle attempting to interrupt a travel lane from a lateral side of the travel lane in which there is the vehicle based on a recognition result of the recognizer; and See FIG. 1 Processor 130 and [0059] where the processor 130 may determine the possibility of a nearby vehicle cutting in ahead of the own vehicle by using information obtained from the image obtaining device 200 and the sensing module 300.
a driving controller configured to control at least one of an acceleration or deceleration speed or steering of the vehicle based on a position of the specified interruption vehicle, See FIG. 1, vehicle control apparatus 100 which includes a drive device 500 and braking device 600. See [0111] where, in the second cut-in step, the vehicle control apparatus performs the inter-vehicle distance control. Here, the second cut-in step occurs when the nearby vehicle begins to cut-in front of the own vehicle 10.
wherein the recognizer recognizes a difference which is a difference of a side position derived based on the output of the on-board sensor and is a difference of a side position obtained as a distance between first and second standard portions of a vehicle body of the other vehicle which is on a lateral side of the vehicle in a road width direction, and wherein the interruption vehicle specifier specifies the other vehicle as the interruption vehicle based on the difference of a side position recognized by the recognizer. See [0075] where the phase 

Regarding claim 14, Kim teaches a vehicle control method causing a computer: 
to recognize a surrounding situation of a vehicle based on an output of an on- board sensor;  
15to specify an interruption vehicle attempting to interrupt a travel lane from a lateral side of the travel lane in which there is the vehicle based on a recognition result; 
to control at least one of an acceleration or deceleration speed or steering of the vehicle based on a position of the specified interruption vehicle; 
to recognize an angle formed between a standard direction and a direction which 20is a direction of a vehicle body derived based on the output of the on-board sensor and is a direction of a vehicle body of another vehicle on a lateral side of the vehicle when the surrounding situation of the vehicle is recognized; and 
to specify the other vehicle as the interruption vehicle based on the recognized angle when the interruption vehicle is specified. 


Regarding claim 15, Kim teaches a computer-readable non-transitory storage medium that stores a program causing a computer: 
to recognize a surrounding situation of a vehicle based on an output of an on- board sensor; 
5to specify an interruption vehicle attempting to interrupt a travel lane from a lateral side of the travel lane in which there is the vehicle based on a recognition result; 
to control at least one of an acceleration or deceleration speed or steering of the vehicle based on a position of the specified interruption vehicle; 
to recognize an angle formed between a standard direction and a direction which 10is a direction of a vehicle body derived based on the output of the on-board sensor and is a direction of a vehicle body of another vehicle on a lateral side of the vehicle when the surrounding situation of the vehicle is recognized; and 
to specify the other vehicle as the interruption vehicle based on the recognized angle when the interruption vehicle is specified.
See preceding logic for claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Newman (US 20180134284 A1).

Regarding claim 2, Kim teaches the vehicle control device according to claim 1, wherein the interruption vehicle specifier specifies the other vehicle as the interruption vehicle 
Kim teaches all the elements of the current invention as stated above except specifying the other vehicle as the interruption vehicle when a change amount of the angle recognized by the recognizer is equal to or greater than a threshold. 
Newman teaches it is known to provide a specifier that specifies the other vehicle as the interruption vehicle when the angle recognized is equal to or greater than a threshold. See [0043] where the controller compares the wheel angle parameter to a threshold value and if the wheel angle parameter value is greater than the threshold, “this may indicate that the nearby vehicle 14 has abruptly steered toward the vehicle 10 and that the nearby vehicle 14 is likely to move out of its lane and into the lane of the vehicle 10.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kim to incorporate the teachings of Newman and provide the interruption vehicle specifier which specifies the other vehicle as the interruption vehicle when a change amount of the angle recognized by the recognizer is equal to or greater than a threshold. In doing so, when the controller projects the path of the nearby 

Regarding claim 3, Kim in view of Newman teaches the vehicle control device according to claim 1, wherein the interruption vehicle specifier specifies the other vehicle as the interruption vehicle when a state in which a change amount of the angle recognized by the recognizer is equal to or greater than a threshold continues during a predetermined period. See Newman [0018] where “the computing device may detect a change by comparing data to previously captured data to identify changes in wheel angle over time.”	

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lee (US 20190184987 A1).
	Regarding claim 11, Kim teaches the vehicle control device according to claim 1.
Kim teaches all of the elements of the current invention as stated above except wherein the interruption vehicle specifier operates when a speed of the vehicle is less than a predetermined speed.
Lee teaches it is known to provide the above features. See [0063] where when the relative transverse speed of the vehicle is less than a second threshold, the state-based 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kim to incorporate the teachings of Lee and provide the interruption vehicle specifier that operates when a speed of the vehicle is less than a predetermined speed. In doing so, “the state-based maneuver decision logic decides a maneuver according to whether the state information exceeds a threshold because magnitudes and changes of a transverse location y and a relative transverse speed Vy are large not in a short-distance range but in a general cut-in situation in a low speed.”

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest a vehicle control device with a first and second interruption vehicle specifier wherein both the first interruption vehicle specifier and the second interruption vehicle specifier operate when the speed of the vehicle is less than the predetermined speed. Rather, the prior art of record teaches the second interruption vehicle specifier which does not necessitate the vehicle to be travelling at a speed less than the predetermined speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.R.P./8/13/2021             Examiner, Art Unit 3661                                                                                                                                                                                           
/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661